Citation Nr: 0702188	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-13 205 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, including as secondary to service-
connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had over 25 years 
of active duty service ending with his retirement in July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
November 2002.  A statement of the case was issued in April 
2003.  After the RO apparently granted an apparent extension 
of time for filing a substantive appeal, and after the 
receipt of additional evidence in response to an RO request, 
the RO subsequently determined that a timely substantive 
appeal had been received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in July 2003, the veteran made a 
request to obtain clinical records from May 2001 to June 2003 
from the VA Prescott Medical Center in Prescott, Arizona.  In 
a substantive appeal received in June 2003, the veteran noted 
that he was seen on two occasions in August 2002, one of 
which he referred to as an examination.  The veteran noted 
that he was told by two different VA physicians that his 
upper and lower neuropathies were due to Agent Orange and/or 
diabetes.  It appears that there are no VA clinical records 
in the claims file subsequent to August 2001.  Appropriate 
action must be taken to obtain clinical records and the 
reports of any such VA examination before the Board may 
proceed with appellate review. 

The veteran has also submitted a report of a July 2003 
examination by M.A. Paracha, M.D. with a waiver or 
preliminary RO review of that report.  Review of this report 
shows that Dr. Paracha has indicated that the veteran has a 
severe mixed distal polyneuropathy that he opined is probably 
diabetic in nature.  In a July 2003 progress report, he noted 
again that the veteran's severe mixed distal polyneuropathy 
is most probably secondary to the veteran's diabetes, and may 
also be secondary to the veteran's gout.    

In view of the need to return the case to the RO to obtain 
additional evidence, and in light of the July 2003 private 
medical opinion, it seems reasonable to schedule the veteran 
for a VA examination to attempt to clarify the newly received 
medical evidence which appears to conflict to some extent 
with other medical evidence of record.   

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate service connection claims, but he was not 
provided with notice of the type of evidence necessary to 
establish disability ratings and/or an effective date for the 
disability on appeal.  Since the appeal is being remanded for 
other reasons outlined above, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should take appropriate action 
to obtain clinical records from May 2001 
on from the VA Prescott Medical Center in 
Prescott, Arizona, to include the reports 
of any neuropathy examination conducted 
at the Prescott VA Medical Center in 
August 2002.  

3.  The veteran should be the afforded an 
appropriate VA examination to determine 
the nature, extent and etiology for 
peripheral neuropathy of the lower 
extremities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  

After examining the veteran and reviewing 
the claims file, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran's 
neuropathy of the lower extremities is 
causally related to the veteran's service 
and whether such disability is 
proximately due to or has been caused by, 
or has been aggravated by, the service-
connected type II diabetes mellitus.  The 
VA examiner should offer a rationale for 
all opinions expressed and should also 
address the reasons for agreeing, or 
disagreeing with any opinions offered by 
VA examiners and by M.A. Paracha, M.D.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claim can be granted.  The veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



